Citation Nr: 0634779	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-34 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability secondary to service-connected total 
replacement of the right knee.

2.  Entitlement to service connection for a low back 
disability secondary to service-connected total replacement 
of the right knee.


REPRESENTATION

Appellant represented by:	Elzie "Sonny" Fitzgerald, 
Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Board notes that the claim of secondary service 
connection for a left knee disability was reopened and then 
denied on the merits by the RO rating action in May 2004.  
Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's 
action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the left knee 
issue has been re-characterized on the title page.

By a July 2005 VA Form 9, the veteran's representative 
submitted additional evidence along with a waiver of RO 
consideration.  The Board will consider such evidence in the 
adjudication of this appeal.


FINDINGS OF FACT

1.  By a January 2003 rating decision, the RO denied the 
veteran's application to reopen a claim of secondary service 
connection for a left knee disability.  Although notified of 
the denial in February 2003, the veteran did not appeal the 
decision.

2.  Evidence received since the RO's January 2003 decision is 
neither cumulative nor redundant and it raises a reasonable 
possibility of substantiating the left knee claim.

3.  Service-connected right knee disability has likely made 
worse the veteran's total left knee replacement.

4.  Service-connected right knee disability has likely made 
worse the veteran's lumbar spondylosis with disc space 
narrowing.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied the 
veteran's application to reopen a claim of secondary service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of secondary service connection for a 
left knee disability has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's left knee disability (total knee 
replacement) has been aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006); 71 Vet. App. 52,744-47 (Sept. 7, 
2006).

4.  The veteran's low back disability (spondylosis with disc 
space narrowing of the lumbar spine) has been aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2006); 71 Vet. App. 
52,744-47 (Sept. 7, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen Left Knee Claim

As indicated above, the veteran's application to reopen a 
claim of secondary service connection for a left knee 
disability was previously considered and denied in a January 
2003 rating decision.  As the veteran did not appeal that 
decision, it is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).  The veteran sought to reopen his claim in 
November 2003.  

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006.  71 Fed. 
Reg. 52,455-57 (Sep. 6, 2006).  Given the date of claim 
culminating in the instant appeal--November 2003--the Board 
will apply the version of 38 C.F.R. § 3.156 in effect prior 
to October 6, 2006; that version appears in the 2006 edition 
of Title 38 of the Code of Federal Regulations.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was a January 2003 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the January 2003 rating decision, the RO denied the 
veteran's application to reopen his claim of service 
connection for a left knee disability, noting that there was 
no evidence which related it to his service-connected right 
knee disability.  Evidence added to the record since the RO's 
January 2003 rating decision includes VA treatment records, 
private medical opinions from D.N.L., M.D., and two VA 
examinations.  Of note, the veteran submitted October 2003 
and June 2005 medical opinions from Dr. D.N.L.  These 
opinions document Dr. D.N.L.'s belief that the veteran's left 
knee disability was worsened by his right knee disability.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  Moreover, the records contain 
evidence that the veteran's service-connected right knee 
disability aggravated his left knee disability.  As such, the 
evidence is neither cumulative nor redundant and it raises a 
reasonable possibility of substantiating the left knee claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and that the claim of secondary service 
connection for a left knee disability is reopened.

In light of the grant to reopen, the Board will now consider 
the veteran's claim of secondary service connection for a 
left knee disability, along with his low back disability 
claim, on the merits.

Secondary Service Connection

Under 38 C.F.R. § 3.310(a) (2006), service connection may 
also be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the pendency of this appeal, the regulation regarding 
secondary service connection was amended, effective October 
10, 2006.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
38 C.F.R. § 3.310(b) was revised to address aggravation of 
nonservice-connected disabilities.  It was changed in order 
to conform VA regulations to the Allen decision.  71 Fed. 
Reg. at 52,744.  Both the new and the old version will be 
considered by the Board.

The veteran was initially awarded service connection for 
internal derangement of the right knee by a December 1970 
rating decision.  The RO assigned a disability rating of 10 
percent.  In July 2003, the veteran underwent a total right 
knee replacement.  Presently, the veteran is receiving a 60 
percent rating for the residuals of the right knee 
replacement.  The veteran and his representative contend that 
the right knee disability aggravated his nonservice-connected 
left knee and low back disabilities.  They do not contend 
that the two disabilities are a direct result of the 
veteran's time in service.  They maintain that the severity 
of the veteran's right knee disability caused him to alter 
the way in which he walked and supported himself.  This in 
turn worsened his left knee and low back disabilities beyond 
their natural progression.

After a review of the medical evidence, the Board 
acknowledges that the crux of the case is the significance of 
two contrary medical opinions.  A March 2005 VA examination 
report weighs against the veteran's claims, while October 
2003 and June 2005 opinion letters from a private physician 
weigh in favor of them.

The March 2005 examiner diagnosed the veteran with total left 
knee replacement and spondylosis and disc space narrowing of 
the lumbar spine.  He concluded that the veteran's left knee 
and low back disabilities were not caused by or related to 
his right total knee replacement.  He gave the opinion that 
the disabilities were related to the veteran's morbid obesity 
and the natural aging process (as well as a previous left 
knee operation).  The VA examination report is probative to 
the outcome of the issues on appeal because the examiner 
thoroughly examined the veteran, reviewed the entire claims 
file, and provided a comprehensive medical opinion with a 
detailed rationale.

In contrast, by an October 2003 letter, Dr. D.N.L. gave the 
opinion that the veteran's severe right knee disability 
accentuated and hastened the development of his left knee and 
low back problems due to the altering of his gait.  Dr. 
D.N.L. reiterated his opinion in a June 2005 letter, when he 
stated as follows:

This gentleman has had a life of altered gait 
status because of a right knee injury that 
occurred in the military.  I feel safe in 
saying that his left knee and low back 
problems were hastened and worsened by his 
chronic gait problems.  There is no way for 
me to document this any further than common 
sense would dictate, but I think the facts 
speak for himself [sic], the fact that he had 
an altered gait because of his right knee 
injury.

Dr. D.N.L.'s opinions are also probative as to the 
aggravation aspect of secondary service connection.  He gave 
a credible opinion with a logical rationale.  Although it 
does not appear as if he reviewed the claims file, the Board 
finds his opinions to be competent nonetheless, because he 
was the performing orthopedic surgeon for both of the 
veteran's knee replacements and appears to have a detailed 
understanding of the veteran's medical conditions.

After careful consideration of the assembled medical 
evidence, a reasonable doubt arises with regards to whether 
the veteran's right knee disability aggravated his left knee 
and low back disabilities.  This approximate balance of 
positive and negative evidence does not satisfactorily prove 
or disprove the claims.  Nevertheless, based on all of the 
above evidence, viewed in the light most favorable to the 
veteran, there is medical evidence of a current left knee and 
low back disability, as well as medical evidence of a 
relationship between the disabilities and his service-
connected right knee disability.  Accordingly, resolving 
reasonable doubt in favor of the veteran, the Board finds 
that, based on aggravation by a service-connected disability, 
under both the old and new versions of 38 C.F.R. § 3.310, 
service connection for total left knee replacement and 
spondylosis and disc space narrowing of the lumbar spine is 
warranted.  See 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for total left knee replacement as a 
disability aggravated by a service-connected disability is 
granted.

Service connection for spondylosis and disc space narrowing 
of the lumbar spine as a disability aggravated by a service-
connected disability is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


